This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 11 December 2020 have been considered and are pertinent to the rejections of this Office Action.
Drawings
Receipt and entry of one (1) replacement drawing sheet presenting an amended version of FIG. 11 accompanying Applicant's reply dated 16 December 2021 is acknowledged.
Specification
Receipt and entry of replacement ¶[0088] and replacement ¶[0116] accompanying Applicant's reply dated 16 December 2021 is acknowledged.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the corresponding structure(s) for "rastering mechanism" is not described in the present specification but instead the corresponding structure is described in the specification of USSN: 13/896,744 (filed 17 May 2013, in the names of Gregory McGraw et al., published 21 August 2014 as US 20140235012 A1 {McGraw'012}, and issued 11 March 2015 as US 9178184 B2 {McGraw'184}), the entire contents of which are incorporated by reference in the present application.  To that end, the corresponding structure(s) for "rastering mechanism" described in the specification of USSN: 13/896,744 included:
"rastering mechanism" configured to control the movement of the moveable substrate holder" in claims 5, 35, & 50.
a structure included as part of or operates in conjunction with devices having a nozzle die with one or more nozzles (See McGraw'012, ¶[0022]);
a structure that move devices (having a nozzle die with one or more nozzles) in a direction approximately parallel to a substrate holder placed below a skimmers (See McGraw'012, ¶[0022]);
a structure that move devices (having a nozzle die with one or more nozzles) at a constant height from a substrate placed on a holder, and/or in a direction parallel to a longest direction of a nozzle aperture, for example when the nozzle has a rectangular output (See McGraw'012, ¶[0022]);

a belt system that allows a nozzle die and a substrate or substrate holder to be moved laterally relative to one another (See McGraw'012, ¶[0076]); and
equivalents thereof.
In addition, corresponding structure(s) for "rastering mechanism" described in the specification of this application included:
"rastering mechanism" configured to allow the nozzle assembly and the substrate to be moved laterally relative to one another" (See replacements ¶[0088] & ¶[0116] accompanying Applicant's reply dated 16 December 2021);
a belt configured to allow the nozzle assembly and the substrate holder to be moved laterally relative to one another" (See replacements ¶[0088] & ¶[0116] accompanying Applicant's reply dated 16 December 2021);
a belt configured to allow the nozzle assembly and the substrate holder to be moved laterally relative to one another" (See replacements ¶[0088] & ¶[0116] accompanying Applicant's reply dated 16 December 2021);
a conveyor system configured to allow the nozzle assembly and the substrate holder to be moved laterally relative to one another" (See replacements ¶[0088] & ¶[0116] accompanying Applicant's reply dated 16 December 2021); and
equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting 
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-15, 18, 21, 24, 35, 50, 52, 57, 58, & 59 are rejected under AIA  35 USC § 103 as being unpatentable over Gregory J. McGraw.  "High Resolution Organic Vapor Jet Printing of Phosphorescent Organic Light Emitting Diode Arrays."  PhD Thesis.  Department of Physics.  University of Michigan.  12 June 2013.  Available on line at: https://deepblue.lib.umich.edu/handle/2027.42/97921?show=full.  (GJMcGraw'013) in view of US 20110008541 A1 (Madigan'541) (as evidenced by US 20040224433 A1 {Yamazaki'433}).
Regarding claim 1, GJMcGraw'013 discloses a device (organic vapor jet printing {OVJP} tool) comprising:

    PNG
    media_image1.png
    588
    732
    media_image1.png
    Greyscale

FIG. 6-1B of GJMcGraw'013 (Cropped)
a moveable substrate holder (associated with tray chiller, x-actuator, & y-actuator) configured for affixing a substrate (substrate) thereto, the substrate holder configured to be moveable and configured to support the affixed substrate;

    PNG
    media_image2.png
    1311
    2737
    media_image2.png
    Greyscale

FIG. 8-3B of GJMcGraw'013 (Cropped)


    PNG
    media_image3.png
    598
    700
    media_image3.png
    Greyscale

FIG. 8-7 of GJMcGraw'013 (Cropped)
a linear array of a plurality of depositors (array of 120 micronozzles & vents) positioned in proximity to the moveable substrate holder (associated with tray chiller, x-actuator, & y-actuator) such that the depositors (array of 120 micronozzles & vents) are arrayed along a direction orthogonal to a substrate normal, each depositors (array of 120 micronozzles & vents) comprised of a delivery aperture (micronozzle) that is disposed between exhaust apertures (vents) that are flush with the planar face of the array, and the rastering mechanism configured to control the movement of the substrate holder relative to the linear array of the plurality of depositors (array of 120 

    PNG
    media_image4.png
    600
    691
    media_image4.png
    Greyscale

FIG. 12-2 of GJMcGraw'013 (Cropped)

    PNG
    media_image5.png
    11
    443
    media_image5.png
    Greyscale

FIG. 12-1A of GJMcGraw'013
source of material (vapor source) to be deposited on the affixed substrate (substrate) in fluid communication with the delivery apertures of the linear array of the plurality of depositors (array of 120 micronozzles);

    PNG
    media_image6.png
    2349
    3526
    media_image6.png
    Greyscale

FIG. 12-1B of GJMcGraw'013
a delivery gas source (ultra-pure N2) in fluid communication with the source of material to be permanently deposited onto the affixed substrate with the delivery aperture;

    PNG
    media_image7.png
    32
    2274
    media_image7.png
    Greyscale

FIG. A-1 (Top) of GJMcGraw'013 (Cropped)

    PNG
    media_image7.png
    32
    2274
    media_image7.png
    Greyscale

FIG. A-1 (Middle) of GJMcGraw'013 (Cropped)

    PNG
    media_image7.png
    32
    2274
    media_image7.png
    Greyscale

FIG. A-1 (Bottom) of GJMcGraw'013 (Cropped)
each exhaust aperture (vent) disposed between the delivery aperture and the neighboring the depositor such that gas emanating from the delivery aperture that does not condense onto the affixed substrate is withdrawn by the exhaust apertures (vents), and that a flow through each exhaust aperture exceeds a flow from the delivery aperture,
the delivery aperture (micronozzle) and the exhaust aperture (vent) arranged to confine the deposition of the material by the delivery aperture (micronozzle) on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors (array of 120 micronozzles & vents) remains free of deposit,
the exhaust apertures are arranged so that a distance between the exhaust apertures is perpendicular to an edge of a deposition direction,
the distance between the exhaust apertures is a size of a feature being deposited on the substrate, and

FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).
Each of the limitations:
"configured for affixing a substrate thereto" associated with the moveable substrate holder;
"configured to be moveable" associated with the moveable substrate holder;
"configured to support the affixed substrate" associated with the moveable substrate holder;
"configured to control the movement of the moveable substrate holder" associated with the rastering mechanism;
"configured to control the movement of the substrate holder relative to the linear array of the plurality of depositors" associated with the rastering mechanism;
"such that gas emanating from the delivery aperture that does not condense onto the affixed substrate is withdrawn by the exhaust apertures" associated with the exhaust apertures; and
"such that a flow through each exhaust aperture exceeds a flow from the delivery aperture" associated with the exhaust apertures,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim 
the moveable substrate holder of GJMcGraw'013 is capable of having a substrate affixed thereto;
the moveable substrate holder of GJMcGraw'013 is capable of being moveable;
the moveable substrate holder of GJMcGraw'013 is capable of supporting the affixed substrate;
the rastering mechanism of GJMcGraw'013 is capable of controlling the movement of the moveable substrate holder; 
the rastering mechanism of GJMcGraw'013 is capable of controlling the movement of the substrate holder relative to the linear array of the plurality of depositors;
the exhaust apertures of GJMcGraw'013 are capable of withdrawing gas emanating from the delivery aperture that does not condense onto the affixed substrate; and
the associated exhaust apertures of GJMcGraw'013 are capable of exceeding a flow from the delivery aperture,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of GJMcGraw'013 since GJMcGraw'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by GJMcGraw'013.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 1, GJMcGraw'013 does not expressly disclose:
a confinement gas source disposed between a first depositor and a second depositor of the plurality of depositors that is disposed adjacent to the first depositor in the linear array in fluid communication with the exhaust apertures, and disposed adjacent to the exhaust apertures;

the aperture for the confinement gas is arranged with the delivery aperture and the exhaust aperture to confine the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit.
Regarding claim 1, Madigan'541 discloses:
a confinement gas source (FIG. 8 & 9: auxiliary gas inlets associated with auxiliary gas streams 850 bookending 1st gas pores associated with 1st gas stream 810; FIG. 10: auxiliary gas inlets 1072 about 1st gas inlet 1074; FIG. 13: auxiliary gas pores 1330 distributed around 1st gas nozzle 1320; FIG. 14: auxiliary gas ducts 1430 distributed around 1st gas nozzle 1420; & FIG. 15: auxiliary gas ducts 1530 bookending 1st gas nozzles 1520) disposed between a first depositor and a second depositor of a plurality of depositors,
the confinement gas aperture(s) (FIG. 8 & 9: auxiliary gas inlets associated with auxiliary gas streams 850 bookending 1st gas pores associated with 1st gas stream 810; FIG. 10: auxiliary gas inlets 1072 about 1st gas inlet 1074; FIG. 13: auxiliary gas pores 1330 distributed around 1st gas nozzle 1320; FIG. 14: auxiliary gas ducts 1430 distributed around 1st gas nozzle 1420; & FIG. 15: auxiliary gas ducts 1530 bookending 1st gas nozzles 1520), which is associated with a confinement gas source (e.g., inert gas source), for a confinement gas arranged with a delivery aperture (FIG. 8 & 9: 1st gas pores associated with 

    PNG
    media_image8.png
    309
    1360
    media_image8.png
    Greyscale

FIG. 8 of Madigan'541 (Cropped)
stream 810 bookended auxiliary gas inlets associated with auxiliary gas streams 850; FIG. 10: 1st gas inlet 1074 with auxiliary gas inlets 1072; FIG. 13: 1st gas nozzle 1320 surrounded by auxiliary gas pores 1330; FIG. 14: 1st gas nozzle 1420 surrounded by auxiliary gas ducts 1430; & FIG. 15: 1st gas nozzles 1520 bookended by auxiliary gas ducts 1530) of a depositor confining the deposition of the material (FIG. 8 & 9: condensed organic vapor material 815) by the delivery aperture on one or more predetermined portions of an affixed substrate (FIG. 8 & 9: substrate 830) so that an area beyond each depositor remains free of deposit; and
the confinement gas aperture(s) arranged with the delivery aperture can be replicated or reconfigured to produce multipore discharge nozzles or arrays of a plurality of confinement gas aperture and a discharge nozzles.
FIGs. 7-10 & 13-15; ¶¶[0027]-[0030]; ¶¶[0033]-[0035]; ¶¶[0047]-[0052]; & ¶¶[0057]-[0059].

"such that excess of confinement gas is withdrawn by the exhaust apertures along with gas emanating from the delivery aperture that does not condense onto the affixed substrate" associated with each exhaust aperture disposed between the confinement gas source neighboring the depositor; and
"to confine the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit" associated with the arrangement of the aperture for the confinement gas with the delivery aperture and the exhaust aperture,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
each exhaust aperture disposed between the confinement gas source neighboring the depositor of GJMcGraw'013 and Madigan'541 is capable of withdrawing excess confinement gas is along with gas emanating from the delivery aperture that does not condense onto the affixed substrate;
the arrangement of the aperture for the confinement gas with the delivery aperture and the exhaust aperture of GJMcGraw'013 and Madigan'541 is capable of is capable of confining the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of GJMcGraw'013 since GJMcGraw'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations 
Regarding claim 1, Yamazaki'433 evidences that:
a confinement gas source (gas supplying means 607 {707} associated with inert gas supplying port surrounding discharging port 605 {704} of each nozzle body 603 {701}) disposed between a first depositor (one of plurality of nozzle bodies 603 {701}) and a second depositor (another of plurality of nozzle bodies 603 {701} adjacent to the one of plurality of nozzle bodies 603 {701}) of a plurality of depositors (plurality of nozzle bodies 603 {701}) that is disposed 

    PNG
    media_image9.png
    566
    604
    media_image9.png
    Greyscale

FIG. 61 of Yamazaki'433 (Cropped)

    PNG
    media_image10.png
    902
    1711
    media_image10.png
    Greyscale

FIG. 6B of Yamazaki'433 (Cropped)

    PNG
    media_image11.png
    374
    1175
    media_image11.png
    Greyscale

FIG. 6B of Yamazaki'433 (Cropped & Rotated)
adjacent to a first depositor in a linear array (body {e.g., body 58 in FIG. 14A} including plurality of nozzle bodies 403 &/or 603 {701}, each nozzle body 603 {701} including inner gas supplying tube {ending in discharging port 605 {704}; inner gas supplying tube surrounded by inner evacuation tube {705} in turn surrounded by inert gas supplying port {708}, surrounded by outer evacuation port) of a plurality of depositors (plurality of nozzle bodies 603) 
each exhaust aperture (inner evacuation tube {705} of each nozzle body 603 {701}) disposed between the delivery aperture (discharging port 605 {704} of each nozzle body 603 {701}) and the confinement gas source (inert gas supplying port {708} surrounding discharging port 605 {704} of each nozzle body 603 {701}) neighboring the depositor (each of plurality of nozzle bodies 603 {701}) such that gas emanating from the delivery aperture (discharging port 605 {704} of each nozzle body 603 {701}) that does not condense onto a substrate (substrate 600) is withdrawn by the exhaust aperture along with an excess of confinement gas, and

    PNG
    media_image12.png
    688
    1412
    media_image12.png
    Greyscale

FIG. 7 of Yamazaki'433 (Cropped)
an aperture (inert gas supplying port surrounding discharging port 605 {704} of each nozzle body 603 {701}) for the confinement gas arranged with the delivery aperture (discharging port 605 {704} of each nozzle body 603 {701}) and the exhaust aperture (inner evacuation tube {705} of each nozzle body 603 {701}) to 
FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099].
Each of the limitations:
"such that gas emanating from the delivery aperture that does not condense onto the substrate is withdrawn by the exhaust aperture along with an excess of confinement gas" associated with the exhaust aperture disposed between the delivery aperture and the confinement gas source neighboring the depositor; and
"to confine the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the substrate so that an area between the plurality of depositors remains free of deposit" associated with the aperture for the confinement gas arranged with the delivery aperture and the exhaust aperture;
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
each exhaust aperture disposed between the delivery aperture and the confinement gas source neighboring the depositor of Yamazaki'433 is capable of withdrawing gas emanating from the delivery aperture that does not condense onto the substrate along with withdrawing excess of confinement gas; and
the aperture for the confinement gas arranged with the delivery aperture and the exhaust aperture of Yamazaki'433 is capable of confining the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the substrate so that an area between the plurality of depositors remains free 
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Yamazaki'433 since Yamazaki'433 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Yamazaki'433.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
A motivation for adding confinement gas apertures as disclosed by Madigan'541 and as evidenced by Yamazaki'433 among the delivery and exhaust apertures of GJMcGraw'013 is to prevent lateral dissemination of the material (e.g., organic vapor material) supplied by each depositor so as to deposit discrete layers having a substantially uniform film thickness.  Such addition, as an implementation of a predictable variation of possible known solutions, is obvious.  See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); See also e.g., MPEP § 2143 (C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add confinement gas apertures as disclosed by Madigan'541 and as evidenced by Yamazaki'433 among the delivery and exhaust apertures of GJMcGraw'013.
Although disclosing the structural feature(s) (i.e., distance between the exhaust channels; size of a feature being deposited on the substrate; fly height is a distance between the delivery channel and the substrate where the confinement gas is disposed) of the device (i.e., depositor array), GJMcGraw'013 and Madigan'541 does not expressly disclose the claimed sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust 
However, the claimed sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust channels) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device (i.e., depositor array) of the prior art (GJMcGraw'013 and Madigan'541).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (GJMcGraw'013 and Madigan'541).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust channels) of such disclosed structural feature(s) (i.e., distance between the exhaust channels; size of a feature being deposited on the substrate; fly height is a distance between the delivery channel and the substrate where the confinement gas is disposed) of the device (i.e., depositor array) of the prior art (GJMcGraw'013 and Madigan'541).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the distance between the exhaust channels of the combination of GJMcGraw'013 and Madigan'541 so that is a size of a feature being deposited on the substrate of.  In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the fly height of the combination of GJMcGraw'013 and Madigan'541 so that is less than the distance between the exhaust channels.
Regarding claim 2, GJMcGraw'013 discloses:
a connector (e.g., "Eustachian tube" vent line, see e.g., pp. 85, 115, 117, 139, 141, 193, 194, & 202) configured to connect to an external vacuum source.
FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).
Regarding claim 3, GJMcGraw'013 discloses:
the connector (e.g., "Eustachian tube" vent line, see e.g., pp. 85, 115, 117, 139, 141, 193, 194, & 202) placing the exhaust aperture in fluid communication with the external vacuum source when connected to the external vacuum source.

    PNG
    media_image13.png
    800
    1199
    media_image13.png
    Greyscale

FIG. 8-6 of GJMcGraw'013
Regarding claim 4, GJMcGraw'013 discloses:
each delivery aperture (micronozzle) in fluid communication with the delivery gas source.
Regarding claim 8, GJMcGraw'013 discloses:
the delivery aperture (micronozzle) comprising a plurality of sub-apertures.

    PNG
    media_image4.png
    600
    691
    media_image4.png
    Greyscale

FIG. 12-2 of GJMcGraw'013 (Cropped)

    PNG
    media_image14.png
    1626
    3440
    media_image14.png
    Greyscale

FIG. 12-1B of GJMcGraw'013 (Cropped)

    PNG
    media_image5.png
    11
    443
    media_image5.png
    Greyscale

FIG. 12-1A of GJMcGraw'013
Regarding claim 9, GJMcGraw'013 discloses:
a delivery channel (channel) comprises a delivery channel separator (material separating nozzle inlets) disposed within the delivery aperture (micronozzle),

    PNG
    media_image15.png
    335
    620
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    633
    669
    media_image16.png
    Greyscale

         FIG. 7-7A of GJMcGraw'013                           FIG. 7-7B of GJMcGraw'013
the delivery channel separator (material separating micronozzle inlets) divides the delivery aperture into two or more sub-apertures (micronozzle inlets), and
the delivery aperture in fluid communication with the delivery gas source.
Regarding claim 9, Madigan'541 discloses:
a delivery channel separator (microscale distributor {interchangeably, micron-scale showerhead} 825) associated with a delivery aperture (single orifice nozzle).
FIGs. 4-16; ¶[0021]; ¶¶[0070]-[0090]; ¶¶[0095]-[0098]; & ¶¶[0111]-[0112].

    PNG
    media_image8.png
    309
    1360
    media_image8.png
    Greyscale

FIG. 8 of Madigan'541 (Cropped)
A motivation for adding the delivery channel separator as disclosed by Madigan'541 to the delivery apertures of GJMcGraw'013 is to, when delivering liquid and/or solid material using a gas stream to carry vaporized liquid and/or solid material to the substrate, facilitated substantially uniform film thickness formation on the substrate by subdividing the gas stream into sub-streams.  Such addition, as an implementation of a predictable variation of possible known solutions, is obvious.  See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); See also e.g., MPEP § 2143 (C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to adding the delivery channel separator as disclosed by Madigan'541 to the delivery apertures of GJMcGraw'013.
Regarding claim 10, GJMcGraw'013 discloses:
a nozzle block (micronozzle array die), the linear array of the plurality of depositors contained within a monolithic nozzle block.

    PNG
    media_image2.png
    1311
    2737
    media_image2.png
    Greyscale

FIG. 8-3B of GJMcGraw'013 (Cropped)

    PNG
    media_image17.png
    1223
    2374
    media_image17.png
    Greyscale

FIG. 7-7D of GJMcGraw'013
FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).
Regarding claim 11, GJMcGraw'013 discloses:
each delivery aperture (micronozzles) within the nozzle block (micronozzle array die) at least partially surrounded by one or more exhaust apertures (vents).
Regarding claim 12, GJMcGraw'013 discloses:
each delivery aperture (micronozzles) being defined by an edge of the nozzle block (micronozzle array die) and a channel (channel) in the nozzle block.
Regarding claim 13, GJMcGraw'013 discloses:
the exhaust apertures (vents) at least partially surrounds the delivery aperture (micronozzles) in the nozzle block (micronozzle array die).
Regarding claim 14, Yamazaki'433 evidences:

    PNG
    media_image11.png
    374
    1175
    media_image11.png
    Greyscale

FIG. 6B of Yamazaki'433 (Cropped & Rotated)
a nozzle block comprising confinement gas apertures in fluid communication with the 
(FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099]); and
Madigan'541 discloses:

    PNG
    media_image8.png
    309
    1360
    media_image8.png
    Greyscale

FIG. 8 of Madigan'541 (Cropped)
a nozzle block comprising confinement gas apertures (inert gas supplying port surrounding discharging port 605 {704} of each nozzle body 603 {701}) in fluid communication with the confinement gas source (gas supplying means 607 {707} associated with inert gas supplying port surrounding discharging port 605 {704} of each nozzle body 603 {701}),
(FIGs. 7-10 & 13-15; ¶¶[0027]-[0030]; ¶¶[0033]-[0035]; ¶¶[0047]-[0052]; & ¶¶[0057]-[0059]).
Regarding claim 15, GJMcGraw'013 discloses:
the nozzle block (micronozzle array die {nozzle array}) further comprises a chiller plate (getter) disposed adjacent to the nozzle block (micronozzle array die {nozzle array}).
(i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).

    PNG
    media_image18.png
    329
    358
    media_image18.png
    Greyscale

FIG. 12-1C of GJMcGraw'013
Regarding claim 18, GJMcGraw'013 discloses:
the nozzle block (micronozzle array die {nozzle array}) including a staggered arrangement of two or more linear arrays of depositors.

    PNG
    media_image4.png
    600
    691
    media_image4.png
    Greyscale

FIG. 12-2 of GJMcGraw'013 (Cropped)
Regarding claim 21, Yamazaki'433 discloses:
a confinement gas source in fluid communication with an external confinement gas source external to a device,
(FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099]); and
Madigan'541 discloses:
a confinement gas source in fluid communication with an external confinement gas source external to a device,
(FIGs. 7-10 & 13-15; ¶¶[0027]-[0030]; ¶¶[0033]-[0035]; ¶¶[0047]-[0052]; & ¶¶[0057]-[0059]).
Regarding claim 24, GJMcGraw'013 discloses:

    PNG
    media_image7.png
    32
    2274
    media_image7.png
    Greyscale

FIG. A-1 (Bottom) of GJMcGraw'013 (Cropped)
a temperature controller (cooling loop associate with substrate stage) configured to control the operating temperature of the substrate holder.
FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).
Regarding claim 52, GJMcGraw'013 discloses:
each delivery aperture (micronozzle) being rectangular and between 5 and 100 μm in width; and

given GJMcGraw'013's disclosures relating to the width of each delivery aperture,
one skilled in the art, while building the disclosed device of the prior art, would experiment with and/or optimize the sizing (i.e., width of each exhaust aperture being between 5 and 100 μm) of any disclosed structural feature(s) (i.e., exhaust aperture) of the device (i.e., OVJP tool) of the prior art (i.e., GJMcGraw'013).
To that end, routine experimentation with respect to the sizing of such disclosed structural feature(s) of the prior art is permissible (in other words: routine experimentation is not undue).  In addition, experimentation with respect to such sizing of such disclosed structural feature(s) in the direction in which GJMcGraw'013 provides a reasonable amount of guidance (e.g., providing vents between nozzles to allow for the escape of un-deposited organic material; providing vents between each nozzle to allow carrier gas and surplus organic material to pass through the plate … etc.) is routine and permissible (in other words: not undue).    See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Regarding claim 54, GJMcGraw'013 discloses:
a fly height distance between depositors and the substrate, (FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8);

    PNG
    media_image19.png
    713
    869
    media_image19.png
    Greyscale

FIG. 6-3C of GJMcGraw'013
pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H));
Yamazaki'433 discloses:
a fly height distance between depositors and substrate where the confinement gas is disposed, (FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099]); and
Madigan'541 discloses:
a fly height distance between depositors and substrate where the confinement gas is disposed, (FIGs. 7-10 & 13-15; ¶¶[0027]-[0030]; ¶¶[0033]-[0035]; ¶¶[0047]-[0052]; & ¶¶[0057]-[0059]).
Regarding claim 57, Yamazaki'433 discloses:
a distance between a delivery aperture (discharging port 605) and an exhaust aperture (inner evacuation tube of each of each nozzle body 603) being the same in at least two directions relative to the linear array (body {e.g., body 58 in FIG. 14A} including plurality of nozzle bodies 603, each … surrounded by outer evacuation port) of the plurality of depositors (nozzle bodies 603).
FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099]).

    PNG
    media_image11.png
    374
    1175
    media_image11.png
    Greyscale

FIG. 6B of Yamazaki'433 (Cropped & Rotated)
Regarding claim 58, GJMcGraw'013 discloses:
the vapor pressure of the delivery gas at the nozzle being between 10-760 Torr.
FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).
Regarding claim 59, GJMcGraw'013 discloses:
each exhaust aperture defined by an edge of the nozzle block and a channel in the nozzle block.
Regarding claim 35, GJMcGraw'013 discloses a depositor array comprising:

    PNG
    media_image1.png
    588
    732
    media_image1.png
    Greyscale

FIG. 6-1B of GJMcGraw'013 (Cropped)

    PNG
    media_image20.png
    235
    547
    media_image20.png
    Greyscale

FIGs. H-2A-B of GJMcGraw'013

a plurality of depositors (collinear arrays of nozzles for depositing materials for electron blocking layer {EBL}; collinear arrays of nozzles for depositing materials for blue devices; collinear arrays of nozzles for depositing materials for green devices; & collinear arrays of nozzles for depositing materials for green red, the arrays of nozzles part of nozzle membrane & channel plate die bonded to print head), positioned in proximity to the moveable substrate holder (associated with tray chiller, x-actuator, & y-actuator), arranged linearly in an array oriented orthogonally to a substrate normal, the rastering mechanism configured to control the movement of the substrate holder relative to the plurality of depositors, with each depositor comprising at least three separate types of flow channels which include:

    PNG
    media_image2.png
    1311
    2737
    media_image2.png
    Greyscale

FIG. 8-3B of GJMcGraw'013 (Cropped)
a rastering mechanism (associated with x-actuator, & y-actuator, substrate rastered 

    PNG
    media_image4.png
    600
    691
    media_image4.png
    Greyscale

FIG. 12-2 of GJMcGraw'013 (Cropped)

    PNG
    media_image5.png
    11
    443
    media_image5.png
    Greyscale

FIG. 12-1A of GJMcGraw'013
a delivery channel (micronozzle associated with channel) to provide a delivery gas 

    PNG
    media_image14.png
    1626
    3440
    media_image14.png
    Greyscale

FIG. 12-1B of GJMcGraw'013 (Cropped)
exhaust channels (vents) arranged adjacent to the delivery channel to evacuate gas from an area disposed between a nozzle assembly, which includes the plurality of depositors, and the affixed substrate, and to remove at least a portion of surplus organic material;
a flow through each of the exhaust channels exceeds a flow from the delivery channel,
wherein
the exhaust channels are arranged so that a distance between the exhaust channels is perpendicular to an edge of a deposition direction,
the distance between the exhaust channels is a size of a feature being deposited on the substrate,
a fly height is less than the distance between the exhaust channels,
the fly height is a distance between the delivery channel and the substrate where the 
an aperture for the delivery channel (micronozzle associated with channel) and an exhaust aperture for the exhaust channels (vents) are arranged to confine the deposition of the organic material on one or more predetermined portions of the affixed substrate (substrate) so that an area between the plurality of depositors remains free of deposit.
FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).
Each of the limitations:
"configured for affixing a substrate thereto" associated with the moveable substrate holder;
"configured to be moveable" associated with the moveable substrate holder;
"configured to support the affixed substrate" associated with the moveable substrate holder;
"configured to control the movement of the moveable substrate holder" associated with the rastering mechanism;
"configured to control the movement of the substrate holder relative to the linear array of the plurality of depositors" associated with the rastering mechanism;
"such that gas emanating from the delivery aperture that does not condense onto the affixed substrate is withdrawn by the exhaust apertures" associated with the 
"such that a flow through each exhaust aperture exceeds a flow from the delivery aperture" associated with the exhaust apertures,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the moveable substrate holder of GJMcGraw'013 is capable of having a substrate affixed thereto;
the moveable substrate holder of GJMcGraw'013 is capable of being moveable;
the moveable substrate holder of GJMcGraw'013 is capable of supporting the affixed substrate;
the rastering mechanism of GJMcGraw'013 is capable of controlling the movement of the moveable substrate holder; 
the rastering mechanism of GJMcGraw'013 is capable of controlling the movement of the substrate holder relative to the linear array of the plurality of depositors;
the exhaust apertures of GJMcGraw'013 are capable of withdrawing gas emanating from the delivery aperture that does not condense onto the affixed substrate; and
the associated exhaust apertures of GJMcGraw'013 are capable of exceeding a flow from the delivery aperture,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of GJMcGraw'013 since GJMcGraw'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by GJMcGraw'013.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 35, GJMcGraw'013 does not expressly disclose:

the aperture for the delivery channel, at least one aperture for the confinement gas channels, and the exhaust aperture for the exhaust channels arranged to confine the deposition of the organic material on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit.
Regarding claim 35, Madigan'541 discloses:
confinement gas channels (FIG. 8 & 9: auxiliary gas inlets associated with auxiliary gas streams 850 bookending 1st gas pores associated with 1st gas stream 810; FIG. 10: auxiliary gas inlets 1072 about 1st gas inlet 1074; FIG. 13: auxiliary gas pores 1330 distributed around 1st gas nozzle 1320; FIG. 14: auxiliary gas ducts 1430 distributed around 1st gas nozzle 1420; & FIG. 15: auxiliary gas ducts 1530 bookending 1st gas nozzles 1520) arranged adjacent to and operable concurrently with the delivery channel supply a confinement gas flow (e.g., inert gas flow); and
the confinement gas aperture(s) (FIG. 8 & 9: 1st gas pores associated with 1st gas stream 810 bookended auxiliary gas inlets associated with auxiliary gas streams 850; FIG. 10: 1st gas inlet 1074 with auxiliary gas inlets 1072; FIG. 13: 1st gas nozzle 1320 surrounded by auxiliary gas pores 1330; FIG. 14: 1st gas nozzle 1420 surrounded by auxiliary gas ducts 1430; & FIG. 15: 1st gas nozzles 1520 bookended by auxiliary gas ducts 1530) for the delivery channel and at least one aperture (FIG. 8 & 9: auxiliary gas inlets associated with auxiliary gas streams 850 bookending 1st gas pores associated with 1st gas 
that such confinement gas aperture(s) arranged with the delivery aperture can be replicated or reconfigured to produce multipore discharge nozzles or arrays of a plurality of confinement gas aperture and a discharge nozzles.
FIGs. 7-10 & 13-15; ¶¶[0027]-[0030]; ¶¶[0033]-[0035]; ¶¶[0047]-[0052]; & ¶¶[0057]-[0059].

    PNG
    media_image8.png
    309
    1360
    media_image8.png
    Greyscale

FIG. 8 of Madigan'541 (Cropped)
Each of the limitations:
"such that excess of confinement gas is withdrawn by the exhaust apertures along with 
"to confine the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit" associated with the arrangement of the aperture for the confinement gas with the delivery aperture and the exhaust aperture,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
each exhaust aperture disposed between the confinement gas source neighboring the depositor of GJMcGraw'013 and Madigan'541 is capable of withdrawing excess confinement gas is along with gas emanating from the delivery aperture that does not condense onto the affixed substrate;
the arrangement of the aperture for the confinement gas with the delivery aperture and the exhaust aperture of GJMcGraw'013 and Madigan'541 is capable of is capable of confining the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of GJMcGraw'013 since GJMcGraw'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by GJMcGraw'013.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 35, Yamazaki'433 evidences that:
confinement gas channels (discharging port 605 {704} of each nozzle body 603 {701}) arranged adjacent to and operable concurrently with both exhaust channels (at inner evacuation tube {705} of each nozzle body 603 {701}) and delivery channels (at plurality of nozzle bodies 603 {701}) to supply a confinement gas flow (inert gas flow); and

    PNG
    media_image9.png
    566
    604
    media_image9.png
    Greyscale

FIG. 61 of Yamazaki'433 (Cropped)
the aperture for the delivery channels (at plurality of nozzle bodies 603 {701}), at least one aperture for the confinement gas channels (discharging port 605 {704} of each nozzle body 603 {701}), and the exhaust aperture for the exhaust channels (at inner evacuation tube {705} of each nozzle body 603 {701}) arranged to 
FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099].

    PNG
    media_image10.png
    902
    1711
    media_image10.png
    Greyscale

FIG. 6B of Yamazaki'433 (Cropped)

    PNG
    media_image11.png
    374
    1175
    media_image11.png
    Greyscale

FIG. 6B of Yamazaki'433 (Cropped & Rotated)
Each of the limitations:
"operable concurrently with both exhaust channels and delivery channels to supply a 
"to confine the deposition of a material on one or more predetermined portions of a substrate so that an area between the plurality of depositors remains free of deposit" associated with the arrangement of the aperture for the delivery channels, at least one aperture for the confinement gas channels, and the exhaust aperture for the exhaust channels,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the confinement gas channels of Yamazaki'433 are capable of operating concurrently with both the exhaust channels and the delivery channels to supply a confinement gas flow; and
the arrangement of the aperture for the delivery channels, at least one aperture for the confinement gas channels, and the exhaust aperture for the exhaust channels of Yamazaki'433 is capable of confining the deposition of a material on one or more predetermined portions of a substrate so that an area between the plurality of depositors remains free of deposit,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Yamazaki'433 since Yamazaki'433 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Yamazaki'433.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
A motivation for adding confinement gas channels including at least one confinement gas aperture as disclosed by Madigan'541 and as evidenced by Yamazaki'433 among the delivery and exhaust apertures of GJMcGraw'013 is to prevent lateral dissemination of the Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); See also e.g., MPEP § 2143 (C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add confinement gas channels including at least one confinement gas aperture as disclosed by Madigan'541 and as evidenced by Yamazaki'433 among the delivery and exhaust apertures of GJMcGraw'013.
Although disclosing the structural feature(s) (i.e., distance between the exhaust channels; size of a feature being deposited on the substrate; fly height is a distance between the delivery channel and the substrate where the confinement gas is disposed) of the device (i.e., depositor array), GJMcGraw'013 and Madigan'541 does not expressly disclose the claimed sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust channels) of the disclosed structural feature(s).
However, the claimed sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust channels) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device (i.e., depositor array) of the prior art (GJMcGraw'013 and Madigan'541).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (GJMcGraw'013 and Madigan'541).  In other words, because the only difference between the prior art and the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust channels) of such disclosed structural feature(s) (i.e., distance between the exhaust channels; size of a feature being deposited on the substrate; fly height is a distance between the delivery channel and the substrate where the confinement gas is disposed) of the device (i.e., depositor array) of the prior art (GJMcGraw'013 and Madigan'541).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which each of GJMcGraw'013 and Madigan'541 provides a reasonable amount of guidance is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the distance between 
Regarding claim 50, GJMcGraw'013 discloses a deposition system, comprising:

    PNG
    media_image21.png
    585
    866
    media_image21.png
    Greyscale

FIG. H-1 of GJMcGraw'013
a moveable substrate holder (associated with tray chiller, x-actuator, & y-actuator) configured for affixing a substrate (substrate), the substrate holder configured to be moveable and configured to support the affixed substrate (substrate);
a rastering mechanism (associated with x-actuator, & y-actuator, substrate rastered underneath the nozzle {a.k.a. print head} p. 44) configured to control the movement of the moveable substrate holder (associated with tray chiller, x-actuator, & y-actuator);
a depositor array having a plurality of depositors (collinear arrays of nozzles for depositing 

    PNG
    media_image4.png
    600
    691
    media_image4.png
    Greyscale

FIG. 12-2 of GJMcGraw'013 (Cropped)
a first channel (micronozzle associated with channel) to provide a delivery gas including 

    PNG
    media_image5.png
    11
    443
    media_image5.png
    Greyscale

FIG. 12-1A of GJMcGraw'013
a plurality of second channels (vents) arranged adjacent to the first channel (micronozzle associated with channel) to evacuate gas from an area disposed between a nozzle assembly, which includes the depositor array, and a substrate (substrate), and to remove at least a portion of surplus organic material
a flow through each of the second channels exceeds a flow from the first channel,
the second channels are arranged so that a distance between the second channels is perpendicular to an edge of a deposition direction, where the distance between the second channels is a size of a feature being deposited on the substrate,
a fly height is less than the distance between the second channels,
the fly height is a distance between the first channel and the substrate where the confinement gas is disposed, and
an aperture for the first channel (micronozzle associated with channel) and an exhaust aperture for the second channels (vents) are arranged to confine deposition of the organic material on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit.
FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).
Each of the limitations:
"configured for affixing a substrate thereto" associated with the moveable substrate holder;
"configured to be moveable" associated with the moveable substrate holder;
"configured to support the affixed substrate" associated with the moveable substrate holder;
"configured to control the movement of the moveable substrate holder" associated with the rastering mechanism;
"configured to control the movement of the substrate holder relative to the linear array of the plurality of depositors" associated with the rastering mechanism;
"such that gas emanating from the delivery aperture that does not condense onto the affixed substrate is withdrawn by the exhaust apertures" associated with the exhaust apertures; and
"such that a flow through each exhaust aperture exceeds a flow from the delivery aperture" associated with the exhaust apertures,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the moveable substrate holder of GJMcGraw'013 is capable of having a substrate affixed thereto;
the moveable substrate holder of GJMcGraw'013 is capable of being moveable;

the rastering mechanism of GJMcGraw'013 is capable of controlling the movement of the moveable substrate holder; 
the rastering mechanism of GJMcGraw'013 is capable of controlling the movement of the substrate holder relative to the linear array of the plurality of depositors;
the exhaust apertures of GJMcGraw'013 are capable of withdrawing gas emanating from the delivery aperture that does not condense onto the affixed substrate; and
the associated exhaust apertures of GJMcGraw'013 are capable of exceeding a flow from the delivery aperture,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of GJMcGraw'013 since GJMcGraw'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by GJMcGraw'013.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 50, GJMcGraw'013 does not expressly disclose:
a pair of confinement gas channels arranged adjacent to the plurality of second channels to supply a confinement gas flow and operable concurrently with both the plurality of second channels and the first channel to evacuate gas; and
the aperture for the first channel, at least one aperture for the confinement gas channels, and the exhaust aperture for the second channels arranged to confine the deposition of the organic material on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit.
Regarding claim 50, Madigan'541 discloses:
confinement gas channels (FIG. 8 & 9: auxiliary gas inlets associated with auxiliary gas streams 850 bookending 1st gas pores associated with 1st gas stream 810; FIG. 10: auxiliary gas inlets 1072 about 1st gas inlet 1074; FIG. 13: auxiliary gas pores 1330 distributed around 1st gas nozzle 1320; FIG. 14: auxiliary gas ducts 1430 distributed around 1st gas nozzle 1420; & FIG. 15: auxiliary gas ducts 1530 bookending 1st gas nozzles 1520) arranged adjacent to and operable concurrently with the delivery channel supply a confinement gas flow (e.g., inert gas flow); and
the confinement gas aperture(s) (FIG. 8 & 9: 1st gas pores associated with 1st gas stream 810 bookended auxiliary gas inlets associated with auxiliary gas streams 850; FIG. 10: 1st gas inlet 1074 with auxiliary gas inlets 1072; FIG. 13: 1st gas nozzle 1320 surrounded by auxiliary gas pores 1330; FIG. 14: 1st gas nozzle 1420 surrounded by auxiliary gas ducts 1430; & FIG. 15: 1st gas nozzles 1520 bookended by auxiliary gas ducts 1530) for the delivery channel and at least one aperture (FIG. 8 & 9: auxiliary gas inlets associated with auxiliary gas streams 850 bookending 1st gas pores associated with 1st gas stream 810; FIG. 10: auxiliary gas inlets 1072 about 1st gas inlet 1074; FIG. 13: auxiliary gas pores 1330 distributed around 1st gas nozzle 1320; FIG. 14: auxiliary gas ducts 1430 distributed around 1st gas nozzle 1420; & FIG. 15: auxiliary gas ducts 1530 bookending 1st gas nozzles 1520) for the confinement gas channels arranged to confine the deposition of the organic material (FIG. 8 & 9: condensed organic vapor material 815) on one or more predetermined portions of the affixed substrate (FIG. 8 & 9: substrate 830) so 

    PNG
    media_image8.png
    309
    1360
    media_image8.png
    Greyscale

FIG. 8 of Madigan'541 (Cropped)
that such confinement gas aperture(s) arranged with the delivery aperture can be replicated or reconfigured to produce multipore discharge nozzles or arrays of a plurality of confinement gas aperture and a discharge nozzles.
FIGs. 7-10 & 13-15; ¶¶[0027]-[0030]; ¶¶[0033]-[0035]; ¶¶[0047]-[0052]; & ¶¶[0057]-[0059].
Each of the limitations:
"such that excess of confinement gas is withdrawn by the exhaust apertures along with gas emanating from the delivery aperture that does not condense onto the affixed substrate" associated with each exhaust aperture disposed between the confinement gas source neighboring the depositor; and
"to confine the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit" associated with the arrangement of the aperture for the confinement gas with the delivery aperture and the exhaust aperture,

each exhaust aperture disposed between the confinement gas source neighboring the depositor of GJMcGraw'013 and Madigan'541 is capable of withdrawing excess confinement gas is along with gas emanating from the delivery aperture that does not condense onto the affixed substrate;
the arrangement of the aperture for the confinement gas with the delivery aperture and the exhaust aperture of GJMcGraw'013 and Madigan'541 is capable of is capable of confining the deposition of the material supplied by the delivery aperture on one or more predetermined portions of the affixed substrate so that an area between the plurality of depositors remains free of deposit,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of GJMcGraw'013 since GJMcGraw'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by GJMcGraw'013.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 50, Yamazaki'433 evidences that:
confinement gas channels (discharging port 605 {704} of each nozzle body 603 {701}) arranged adjacent to and operable concurrently with both exhaust channels (at inner evacuation tube {705} of each nozzle body 603 {701}) and delivery channels (at plurality of nozzle bodies 603 {701}) to supply a confinement gas flow (inert gas flow); and

    PNG
    media_image9.png
    566
    604
    media_image9.png
    Greyscale

FIG. 61 of Yamazaki'433 (Cropped)

    PNG
    media_image11.png
    374
    1175
    media_image11.png
    Greyscale

FIG. 6B of Yamazaki'433 (Cropped & Rotated)
the aperture for the delivery channels (at plurality of nozzle bodies 603 {701}), at least one aperture for the confinement gas channels (discharging port 605 {704} of each nozzle body 603 {701}), and the exhaust aperture for the exhaust channels 
FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099].
Each of the limitations:
"operable concurrently with both exhaust channels and delivery channels to supply a confinement gas flow" associated with the confinement gas channels; and
"to confine the deposition of a material on one or more predetermined portions of a substrate so that an area between the plurality of depositors remains free of deposit" associated with the arrangement of the aperture for the delivery channels, at least one aperture for the confinement gas channels, and the exhaust aperture for the exhaust channels,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the confinement gas channels of Yamazaki'433 are capable of operating concurrently with both the exhaust channels and the delivery channels to supply a confinement gas flow; and
the arrangement of the aperture for the delivery channels, at least one aperture for the confinement gas channels, and the exhaust aperture for the exhaust channels of Yamazaki'433 is capable of confining the deposition of a material on one or more predetermined portions of a substrate so that an area between the plurality of depositors remains free of deposit,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of 
A motivation for adding the pair of confinement gas channels as disclosed by as disclosed by Madigan'541 and as evidenced by Yamazaki'433 among the delivery and exhaust apertures of GJMcGraw'013 is to prevent lateral dissemination of the material (e.g., organic vapor material) supplied by each depositor so as to deposit discrete layers having a substantially uniform film thickness.  Such addition, as an implementation of a predictable variation of possible known solutions, is obvious.  See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); See also e.g., MPEP § 2143 (C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add confinement gas channels including at least one confinement gas aperture as disclosed by as disclosed by Madigan'541 and as evidenced by Yamazaki'433 among the delivery and exhaust apertures of GJMcGraw'013.
Although disclosing the structural feature(s) (i.e., distance between the exhaust channels; size of a feature being deposited on the substrate; fly height is a distance between the delivery channel and the substrate where the confinement gas is disposed) of the device (i.e., depositor array), GJMcGraw'013 and Madigan'541 does not expressly disclose the claimed sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust channels) of the disclosed structural feature(s).
However, the claimed sizing (i.e., distance between the exhaust channels is a size of a Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., distance between the exhaust channels is a size of a feature being deposited on the substrate; & fly height is less than the distance between the exhaust channels) of such disclosed structural feature(s) (i.e., distance between the exhaust channels; size of a feature being deposited on the substrate; fly height is a distance between the delivery channel and the substrate where the confinement gas is disposed) of the device (i.e., depositor array) of the prior art (GJMcGraw'013 and Madigan'541).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which each of GJMcGraw'013 and Madigan'541 provides a reasonable amount of guidance is routine and permissible (not See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the distance between the exhaust channels of GJMcGraw'013 and Madigan'541 so that is a size of a feature being deposited on the substrate of.  In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the fly height of GJMcGraw'013 and Madigan'541 so that is less than the distance between the exhaust channels.
Claims 52-56 & 60 are rejected under AIA  35 USC § 103 as being unpatentable over Gregory J. McGraw.  "High Resolution Organic Vapor Jet Printing of Phosphorescent Organic Light Emitting Diode Arrays."  PhD Thesis.  Department of Physics.  University of Michigan.  12 June 2013.  Available on line at: https://deepblue.lib.umich.edu/handle/2027.42/97921?show=full.  (GJMcGraw'013) in view of US 20110008541 A1 (Madigan'541) (as evidenced by US 20040224433 A1 {Yamazaki'433}) as applied to claims 1-4, 8-15, 18, 21, 24, 35, 50, 52, 57, 58, & 59 above, and further in view of US 20100247766 A1 (Forest'766).
Regarding claim 52, GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), by way of GJMcGraw'013, discloses:
each delivery aperture (micronozzle) being rectangular and between 5 and 100 μm in width; and

FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H).

    PNG
    media_image14.png
    1626
    3440
    media_image14.png
    Greyscale

FIG. 12-1B of GJMcGraw'013 (Cropped)

    PNG
    media_image5.png
    11
    443
    media_image5.png
    Greyscale

FIG. 12-1A of GJMcGraw'013
Regarding claim 52, GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), in an alternative interpretation, does not expressly disclose:
each exhaust aperture being between 5 and 100 μm wide.
Regarding claim 52, Forest'766 discloses:
each of a plurality of rectangular apertures (nozzles 740 &/or 840 of nozzle array 802) being between 5 and 100 μm wide (e.g., ~20 μm wide c.f., recommended rectangular nozzle tip cross-section 20 μm by 200 μm).
FIGs. 5-8; ¶[0016]; ¶[0024]; ¶¶[0040]-[0043]; ¶[0063]; ¶[0067]; & ¶¶[0100]-[0107].

    PNG
    media_image22.png
    324
    317
    media_image22.png
    Greyscale

Left Portion of FIG. 8 of Forest'766 (Cropped)

    PNG
    media_image23.png
    558
    354
    media_image23.png
    Greyscale

Right Portion of FIG. 8 of Forest'766 (Cropped)
Sizing each rectangular exhaust aperture of GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), to be ~20 μm wide as disclosed by Forest'766, as the scaling of Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).

    PNG
    media_image24.png
    461
    961
    media_image24.png
    Greyscale

Upper Portion of FIG. 7 of Forest'766
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to size each rectangular exhaust aperture of GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), to be ~20 μm wide as disclosed by Forest'766
Regarding claim 53, given that Forest'766 discloses:
an adjacent edge-to-edge separation of apertures (nozzles 740 &/or 840 of nozzle array 802) being ~110 μm,
(FIGs. 5-8; ¶[0016]; ¶[0024]; ¶¶[0040]-[0043]; ¶[0063]; ¶[0067]; & ¶¶[0100]-[0107]), it would be obvious for the adjacent edge-to-edge separation of each delivery aperture and exhaust 
Regarding claim 54, Forest'766 discloses:
a fly height being distance between depositors and a substrate where the confinement gas is disposed, (FIGs. 5-8; ¶[0016]; ¶[0024]; ¶¶[0040]-[0043]; ¶[0063]; ¶[0067]; & ¶¶[0100]-[0107]);
GJMcGraw'013 discloses:
a fly height distance between depositors and the substrate, (FIGs. 5-1, 5-6 thru 5-17, 6-1A thru 6-7, 7-1 thru 7-14, 8-1 thru 8-8, 12-1A thru 12-3, A-1, B-1 thru B-5, C-1 thru C-4, D-1 thru C-4, G-1 thru G-2, & H-1 thru H-2B; pp. 35-53 (i. e., Chapter 3); pp. 67-99 (i. e., Chapter 5); pp. 100-117 (i. e., Chapter 6); pp. 118-134 (i. e., Chapter 7); pp. 135-147 (i. e., Chapter 8); pp. 148-158 (i. e., Chapter 9); pp. 191-200 (i. e., Chapter 12); pp. 201-202 (i. e., Appendix A); pp. 203-208 (i. e., Appendix B); pp. 209-213 (i. e., Appendix C); pp. 232-243 (i. e., Appendix C); pp. 244-249 (i. e., Appendix H));
Yamazaki'433 discloses:
a fly height distance between depositors and substrate where the confinement gas is disposed, (FIGs. 4A-8 & 14A-D; ¶¶[0005]-[015]; ¶¶[0034]-[0053]; ¶¶[0072]-[0075]; & ¶¶[0096]-[0099]); and
Madigan'541 discloses:
a fly height distance between depositors and substrate where the confinement gas is disposed, (FIGs. 7-10 & 13-15; ¶¶[0027]-[0030]; ¶¶[0033]-[0035]; ¶¶[0047]-[0052]; & ¶¶[0057]-[0059]).
Regarding claim 55, although disclosing the structural feature(s) (i.e., spacing between delivery apertures) of the device (i.e., linear array), GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), and Forest'766 does not expressly disclose the claimed sizing (i.e., a spacing of no more than 500 microns) of the disclosed structural feature(s).
One skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., a spacing of no more than 500 microns) of such disclosed structural feature(s) (i.e., spacing between delivery apertures) of the device (i.e., fixtured substrate) of the prior art (GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), and Forest'766).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which each of GJMcGraw'013, Madigan'541, and/or Forest'766 provides a reasonable amount of guidance (e.g., design of OVJP print head) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the spacing between delivery apertures of GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), and Forest'766 so that the spacing of no more than 500 microns.
Regarding claim 56, Forest'766 discloses:
the width of each delivery aperture of a linear array being 30 microns (c.f., smallest 
FIGs. 5-8; ¶[0016]; ¶[0024]; ¶¶[0040]-[0043]; ¶[0063]; ¶[0067]; & ¶¶[0100]-[0107].
Regarding claim 60, given that Forest'766 discloses:
apertures (nozzles 740 &/or 840 of nozzle array 802) being 50 and 5000 μm wide (c.f., smallest dimension of aperture includes 100 to 500 microns; 20 to 100 microns; & 0.5 to 20 microns),
(FIGs. 5-8; ¶[0016]; ¶[0024]; ¶¶[0040]-[0043]; ¶[0063]; ¶[0067]; & ¶¶[0100]-[0107]), it would be obvious for each delivery aperture and each exhaust aperture of GJMcGraw'013 and Madigan'541 (as evidenced by Yamazaki'433), to be sized to be 50 and 5000 μm wide.
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 16 December 2021 with respect to claims 1-4, 8-15, 18, 21, 24, 35, 50, & 52-60 have been carefully have been fully considered but they are not persuasive.
In response to Applicant’s argument accompanying Applicant's reply dated 16 December 2021 with respect to the combination of Gregory J. McGraw.  "High Resolution Organic Vapor Jet Printing of Phosphorescent Organic Light Emitting Diode Arrays."  PhD Thesis.  Department of Physics.  University of Michigan.  12 June 2013.  (GJMcGraw'013) and US 20110008541 A1 (Madigan'541) (as evidenced by US 20040224433 A1 {Yamazaki'433}), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure (e.g., the combination of GJMcGraw'013 and Madigan'541) is capable of performing the intended use, then it meets the claim.
In addition, it would have been obvious to a person having ordinary skill in the art before 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the fly height of the combination of GJMcGraw'013 and Madigan'541 so that is less than the distance between the exhaust channels.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716
/Jeffrie R Lund/Primary Examiner, Art Unit 1716